            Case 2:21-cv-00411-KJN Document 4 Filed 03/16/21 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                                       UNITED STATES DISTRICT COURT

 9                            FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11       KIFA MUHAMMAD, AKA MARCUS                         No. 2:21-cv-0411 KJN P
         JOHNSON,
12
                            Plaintiff,
13                                                         ORDER
               v.
14

15       CASILLA, et al.,
16                          Defendants.
17

18            Plaintiff, a state prisoner housed at the Santa Rita Jail and proceeding pro se, filed a civil

19   rights action pursuant to 42 U.S.C. § 1983. Plaintiff has not, however, filed an in forma pauperis

20   affidavit or paid the required filing fee of $350.00 plus the $52.00 administrative fee.1 See 28

21   U.S.C. §§ 1914(a), 1915(a). Therefore, plaintiff will be provided the opportunity either to submit

22   the appropriate affidavit in support of a request to proceed in forma pauperis or to submit the

23   required fees totaling $402.00.

24            In accordance with the above, IT IS HEREBY ORDERED that:

25   ////

26
     1
27     If leave to file in forma pauperis is granted, plaintiff will still be required to pay the filing fee
     but will be allowed to pay it in installments. Litigants proceeding in forma pauperis are not
28   required to pay the $52.00 administrative fee.
                                                          1
         Case 2:21-cv-00411-KJN Document 4 Filed 03/16/21 Page 2 of 2


 1           1. Plaintiff shall submit, within thirty days from the date of this order, an affidavit in

 2   support of his request to proceed in forma pauperis on the form provided by the Clerk of Court, or

 3   the required fees in the amount of $402.00; plaintiff’s failure to comply with this order will result

 4   in a recommendation that this action be dismissed; and

 5           2. The Clerk of the Court is directed to send plaintiff a new Application to Proceed In

 6   Forma Pauperis By a Prisoner.

 7   Dated: March 16, 2021

 8

 9
     /muha0411.3a(CDCR)
10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                         2
